DETAILED ACTION
Applicant’s response, filed 10 Nov. 2021, has been fully considered. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 28-30 are newly added.
Claims 7 and 14 are cancelled.
Claims 1-6, 8-13, and 15-30 are pending.
Claims 1-6, 8-13, 15-22, and 24-30 are rejected.
Claims 23 and 29-30 are objected to.

Claim Objections
Claims 29-30 are objected to because of the following informalities:  
Claims 29-30 recite “…wherein the ambulatory infusion pump or an insulin pen is configured to deliver the dosage of insulin to a patient”. To clarify that the insulin pump or insulin pump is configured to deliver the dosage of insulin to the person for which the glucose monitoring values were sampled from in claim 19, from which claims 29-30 depend, the claim should be amended to recite “…configured to deliver the dosage of insulin to the person
Claims 29-30 recite “…coupled with the system wherein the ambulatory infusion pump…”, which is a grammatical error and should include a comma between “system” and “wherein”, such that the claims recite “…the system, wherein the ambulatory…”.
Appropriate correction is required.

Claim Interpretation
Independent claims 1, 19, and 20 recite “…designating a trace range within each of the plurality of glucose monitoring traces” in lines 17, 18, and 20 respectively. Applicant’s specification at para. [0025] discloses that a trace range is a segment within the glucose monitoring trace for which the reference trace segment may be determined. Therefore, the limitation is interpreted to mean that a region of each segment is selected for each trace segment for which the reference trace segment is selected from.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 28-30 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed, had possession of the claimed invention. This rejection is newly recited and necessitated by claim amendment.
Claim 28 recites “…wherein the decision concerning a dosage of insulin is based, at least in part, on such identification of possible future hypoglycemia or hyperglycemia”.  
Applicant’s specification at para. [0064] discloses that an indicator can be connected to the processor to emit audible, tactible, and/or visual alerts/reminders to the patient of possible future hypoglycemia. Applicant’s specification further discloses at para. [0061] that the self-monitored data can include parameter values to calculate future glucose values.  However, Applicant’s specification does not disclose making a decision concerning a dosage of insulin based on any alerts/reminders regarding a possible future hypoglycemia event. 
For the reasons discussed above, the specification does not provide a sufficient disclosure of the limitation of “…wherein the decision concerning a dosage of insulin is based, at least in part, on such identification of possible future hypoglycemia or hyperglycemia” recited in claim 28 to demonstrate to one of ordinary skill in the art that the inventor possessed the invention at the time the application was filed. THIS IS A NEW MATTER REJECTION. For more information regarding the written description requirement, see MPEP §2161.01- §2163.07(b).

Claims 29-30 recite “…wherein the data processing device is configured to determine a dosage of insulin as a function of the plurality of glucose monitoring traces…”. 
Applicant’s specification at para. [0060] and FIG. 3 discloses a continuous glucose monitor collection device in communication with an insulin pump, and that the collection device can implement the software and communicate between the insulin pump and biosensor of the collection device. Therefore, while Applicant’s specification generally discloses that insulin can be administered to the patient based on the glucose monitoring data collected by the collection device, Applicant’s specification does not disclose determining a particular dosage of insulin as a function of the plotted glucose monitoring traces.  
For the reasons discussed above, the specification does not provide a sufficient disclosure of the limitation of “…wherein the data processing device is configured to determine a dosage of insulin as a function of the plurality of glucose monitoring traces…” recited in claims 29-30 to demonstrate to one of ordinary skill in the art that the inventor possessed the invention at the time the 

Claim Rejections - 35 USC § 112(b)
The rejection of claims 1-18 and 21-27 under 35 U.S.C. 112(b) in the Office action mailed 27 Aug. has been withdrawn in view of claim amendments and/or cancellations received 10 Nov. 2021.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 28 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. This rejection is newly recited and necessitated by claim amendment.
Claim 28 is indefinite for recitation of “…wherein the plurality of glucose monitoring traces identifies a possible future hypoglycemia or hyperglycemia”. Claim 1, from which claim 28 depends, recites “receiving a plurality of glucose monitoring values…, the plurality of glucose monitoring values indicating a glucose level sampled from a bodily fluid of a person…; segmenting…the plurality of glucose monitoring values into a plurality of glucose monitoring traces”. Therefore, the plurality of glucose monitoring traces of claim 1 correspond to glucose monitoring values that were sampled from a person. It’s unclear if claim 28 intends to further limit the plurality of glucose monitoring traces to further comprise predicted glucose monitoring values that identify a possible future hypoglycemia or hyperglycemia, or if the claims intend to require analyzing the glucose monitoring traces to identify a possible future hypoglycemia or hyperglycemia. As such, the metes and bounds of the claims are unclear. For purpose of examination, the limitation is interpreted to mean the glucose monitoring traces are analyzed to identify a possible future hypoglycemia or hyperglycemia.

Response to Arguments
Applicant’s arguments filed 10 Nov. 2021 regarding 35 U.S. 112(b) at pg. 10, para. 7 to pg. 11, para. 2 have been fully considered but they do not pertain to the new ground of rejection set forth above. 

Claim Rejections - 35 USC § 112(d)
The rejection of claims 7 and 14 under 35 U.S.C. 112(d) in the Office action mailed 27 Aug. 2021 has been withdraw in view of the cancellation of these claims received 10 Nov. 2021.

Claim Rejections - 35 USC § 101
The rejection of claims 1-18, 21-30 under 35 U.S.C. 101 in the Office action mailed 27 Aug. 2021 has been withdrawn in view of claim amendments and/or cancellations received 10 Nov. 2021.
Independent claim 1 recites “…making a decision concerning a dosage of insulin to the person based upon a review of the plurality of glucose monitoring traces plotted within the graphical window and administering the dosage to the person”. Claims 2-6, 8-13, 15-18, and 21-28 depend from claim 1.  Claims 29-30 recite “the data processing device is configured to determine a dosage of insulin as a function of the plurality of glucose monitoring traces…and the system further comprises an ambulatory infusion pump or an insulin pen coupled with the system wherein the ambulatory infusion pump or insulin pen is configured to deliver the dosage of insulin to a patient”. Therefore, claims 1-6, 8-13, 15-18, and 21-30 integrate the recited judicial exception into the practical application of effecting a particular treatment by utilizing the plotted glucose monitoring traces to administer a dosage of insulin to the person. 
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 19-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Any newly recited portion herein is necessitated by claim amendment.
The Supreme Court has established a two-step framework for this analysis, wherein a claim does not satisfy § 101 if (1) it is “directed to” a patent-ineligible concept, i.e., a law of nature, natural phenomenon, or abstract idea, and (2), if so, the particular elements of the claim, considered “both individually and as an ordered combination,” do not add enough to “transform the nature of the claim into a patent-eligible application.” Elec. Power Grp., LLC v. Alstom S.A., 830 F.3d 1350, 1353 (Fed. Cir. 2016) (quoting Alice, 134 S. Ct. at 2355). Applicant is also directed to the 2019 Revised Patent Subject Matter Eligibility Guidance published in the Federal Register (84 FR 50) on January 7, 2019.
Step 1: The instantly claimed invention (claims 1, 19, and 20 being representative) is directed to a method, system, and non-transitory computer readable medium for analyzing glucose monitoring data. Therefore, the instantly claimed invention falls into one of the four statutory categories. [Step 1: YES]
Step 2A: First it is determined in Prong One whether a claim recites a judicial exception, and if so, then it is determined in in Prong Two if the recited judicial exception is integrated into a practical application of that exception.
Step 2A, Prong 1: Under the MPEP § 2106.04, the Step 2A (Prong 1) analysis requires determining whether a claim recites an abstract idea, law of nature, or natural phenomenon.
Claims 19 and 20 recite the following steps which fall under the mental processes groupings of abstract ideas:
segmenting…the plurality of glucose monitoring values into a plurality of glucose monitoring traces indicative of the glucose level, wherein each of the plurality of glucose monitoring traces spans a measurement time segment of the monitoring time period
defining…a reference trace segment and a characteristic point on the reference trace segment, the reference trace segment being one or more points on the glucose monitoring traces corresponding to a curve characteristic of the glucose monitoring traces and the characteristic point corresponding to an identifiable point on the curve characteristic;
designating a trace range within each of the plurality of glucose monitoring traces; and
determining… the reference trace segment for each of the plurality of glucose monitoring traces within the respective designated trace range of each of the plurality of glucose monitoring traces.
The identified claim limitations falls into one of the groups of abstract ideas of mathematical concepts, mental processes, and/or certain methods of organizing human activity for the following reasons. In this, the steps of segmenting a plurality of glucose monitoring values into segments of glucose monitoring traces amounts to a mere analysis of data that can be practically performed in the mind. Furthermore defining a reference trace segment corresponding to a curve characteristic and a characteristic point on the reference trace segment on the glucose monitoring traces involves analyzing the characteristics of the glucose monitoring traces (i.e. the segments) to identify a particular characteristic on each trace, such as a maximum value, which can be practically performed in the mind. Similarly, designating a trace range within each segment and determining the reference trace segment within each glucose monitoring traces involves analyzing the glucose monitoring traces to determine a region of each glucose monitoring trace, and then analyzing the region to determine the characteristic (e.g. the maximum value) corresponding to the reference trace segment, which amounts to a mere analysis of data. That is, other than reciting the steps are performed by a computer system or carried out by a data processing device, nothing in the claims preclude the steps from practically being performed in the mind. Therefore, these limitations recite a mental process.
Therefore, claims 19-20 recite an abstract idea.  [Step 2A, Prong 1: YES]
Step 2A: Prong 2: Under the MPEP § 2106.04, the Step 2A, Prong 2 analysis requires identifying whether there are any additional elements recited in the claim beyond the judicial exception(s), and evaluating those additional elements to determine whether they integrate the exception into a practical application of the exception. This judicial exception is not integrated into a practical application for the following reasons.
The additional elements claims 19 and 20 include:
a data processing device with one or more processors (i.e. a generic computer);
a non-transitory computer readable medium;
presenting a graphical window on a display device, wherein the graphical window comprises a time abscissa axis that defines time units and a glucose ordinate axis that defines glucose units (displaying data);
receiving a plurality of glucose monitoring values associated with a monitoring time period with the data processing device, the plurality of glucose monitoring values indicating a glucose level sampled from a bodily fluid of a person in a glucose level measurement (i.e. data input); and
plotting, for a time window comprising the reference trace segment, the glucose monitoring traces within the graphical window, wherein the plurality of glucose monitoring traces are scaled according to the time abscissa axis and the glucose ordinate axis, and the plurality of glucose monitoring traces are aligned with regard to the characteristic point of the reference trace segment (i.e. data output).
The receiving glucose monitoring values merely collects data for use by the abstract idea (i.e. insignificant pre-solution activity) and the presenting a graphical window and plotting the glucose monitoring traces on the graphical window merely outputs data generated by the abstract (i.e. insignificant post-solution activity). Therefore they do not represent a practical application of the recited judicial exception
Furthermore, a processing device, display device, non-transitory computer readable medium, a user input device, data input, and data output are generic computer components or functions. The courts have found the use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application.	
Therefore, the additionally recited elements merely invoke computers as a tool to perform an existing process and/or amount to insignificant extra-solution activity and, as such, the claims as a whole do no integrate the abstract idea into practical application. Thus, claims 19-20 are directed to an abstract idea. [Step 2A, Prong 2: NO]
Step 2B: In the second step it is determined whether the claimed subject matter includes additional elements that amount to significantly more than the judicial exception. See MPEP § 2106.05.
The claims do not include any additional steps appended to the judicial exception that are sufficient to amount to significantly more than the judicial exception.
The additional elements claims 19 and 20 include:
a data processing device with one or more processors (i.e. a generic computer);
a non-transitory computer readable medium;
presenting a graphical window on a display device, wherein the graphical window comprises a time abscissa axis that defines time units and a glucose ordinate axis that defines glucose units (displaying data);
receiving a plurality of glucose monitoring values associated with a monitoring time period with the data processing device, the plurality of glucose monitoring values indicating a glucose level sampled from a bodily fluid of a person in a glucose level measurement (i.e. data input); and
plotting, for a time window comprising the reference trace segment, the glucose monitoring traces within the graphical window, wherein the plurality of glucose monitoring traces are scaled according to the time abscissa axis and the glucose ordinate axis, and the plurality of glucose monitoring traces are aligned with regard to the characteristic point of the reference trace segment (i.e. data output).
The additional elements of claims 19 and 20 include presenting a graphical window, receiving data, and plotting steps which are well-understood, routine, and conventional; this position is supported by Vashist (Diagnostics, 3, pages 385-412, Pub. Date 2013; previously cited) which reviews glucose monitoring systems and discloses widely used data processing devices for continuous glucose monitoring (Abstract) which include displays capable of plotting data (Figure 2; Table 1). 
Furthermore, data processing devices, processors, display devices, non-transitory computer-readable medium, input devices, data input, and data output are conventional computer components and/or processes. The courts have found the use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not provide significantly more. See Affinity Labs v. DirecTV, 838 F.3d 1253, 1262, 120 USPQ2d 1201, 1207 (Fed. Cir. 2016) (cellular telephone); TLI Communications LLC v. AV Auto, LLC, 823 F.3d 607, 613, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) (computer server and telephone unit).
Taken alone, the additional elements do not amount to significantly more than the above-identified judicial exceptions. Even when viewed as a combination, the additional elements fail to transform the exception into a patent-eligible application of that exception. Thus, the independent claim(s) as a whole do not amount to significantly more than the exception itself. [Step 2B: NO] 
Therefore, the instantly rejected claims are not drawn to eligible subject matter as they are directed to an abstract idea without significantly more. For additional guidance, applicant is 

Response to Arguments
Applicant’s arguments filed 10 Nov. 2021 regarding 35 U.S.C. 101 at pg. 11, para. 5-8 and pg. 12, para. 3-5 have been fully considered but they do not pertain to the rejection of claims 19-20 set forth above.

Applicant's arguments filed 10 Nov. 2021 regarding 35 U.S.C. 101 at pg. 11, para. 9 to pg. 12, para. 2 have been fully considered but they are not persuasive. 
Applicant remarks with regard to claims 19-20 that the subject matter of claims 19-20 cannot be practically performed in the human mind and thus does not recite a mental process, similar to the example provided in MPEP 2106.04(a)(2) III. A. regarding a claim for rendering a halftone digital image (Applicant’s remarks at pg. 11, para. 9 to pg. 12, para. 2).
This argument is not persuasive. The claims in Research Corp. Techs. involved rendering a halftone image of a digital image by comparing, pixel by pixel, the digital image against a blue noise mask, where the method required the manipulation of computer data structures (e.g., the pixels of a digital image and a two-dimensional array known as a mask) and the output of a modified computer data structure (a halftoned digital image). The instant claims involve analyzing and organizing glucose monitoring data, which can be performed mentally aided via pen and paper, and do not require the manipulation of computer data structures and outputting the modified computer data structure, as required in the claims of Research Corp. Techs. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Steiger et al (WO 2014/037365 A1; Pub. Date 13 March 2014; cited in IDS; previously cited). This rejection is previously
Regarding claims 19 and 20, Steiger et al. shows a system comprising a processor coupled to a display device (FIG. 2, patent computer #18, display #82; [0053]) and non-transitory computer-readable medium ([0008]) for analyzing blood glucose data comprising the following steps;
Steiger et al. shows presenting, by processors (i.e. a data processing device) a graphical window on a display coupled to the processors, wherein the graphical window includes a time abscissa axis that defines time units and a glucose ordinate axis that defines glucose units ([0007]).
Steiger et al. shows receiving a plurality of blood (i.e. bodily fluid) glucose values associated with a monitoring time period ([0007]), which indicate the blood glucose level of a bodily fluid (e.g. blood) of a person ([0033];[0044]).
Steiger et al. shows segmenting a plurality of glucose values into a plurality of glucose monitoring traces indicative of a blood glucose value associated with a monitoring time period ([0007]).
Steiger et al. shows selecting (i.e. defining) an event type associated with a plurality of event instances, including a hypoglycemic event associated with a 50 mg/dl glucose value (i.e. a characteristic point that corresponds to a curve characteristic), wherein the event instances comprises a point on each of the glucose monitoring traces (i.e. a reference trace segment on each glucose monitoring trace) ([0040]; FIG. 12-13, e.g. see Hypoglycemic event associated with 50 mg/dl glucose value on each segment). Furthermore, given the reference trace segment can be a single point corresponding to a curve characteristic, and the characteristic point is on the reference trace segment, the reference trace segment can be the same point on the segment as the characteristic point, as is the case with the hypoglycemic event associated with a 50 mg/dl glucose value.
Steiger et al. shows defining a range of times (i.e. a trace range) from which the event instances are determined from in the plurality of glucose monitoring traces ([0080]-[0081]; [00117]; Figure 7).
Steiger et al. shows determining the event instances (i.e. the reference trace segments) on each of the glucose monitoring traces within the defined range of times ([00117], e.g. for each event class the number of event instances within the range of dates is determined).
Steiger et al. shows plotting the plurality of glucose monitoring traces within the graphical window (FIG. 10, 12-13), wherein the glucose monitoring traces are scaled according to the time axis (x-axis) and glucose axis (y-axis) ([0007]), and the segments (i.e. the reference trace segments) are plotted and aligned with the reference trace segment, which is the characteristic point ([0009];[00102];[0119]; FIG. 12, e.g. segments are aligned to a hypoglycemic event).
Therefore, the invention is anticipated by Steiger et al. 

Response to Arguments
Applicant's arguments filed 10 Nov. 2021 regarding 35 U.S.C. 102 have been fully considered but they are not persuasive. 
Applicant remarks that in Steiger, the selection and aligning of traces is centered on inputting time data or selecting a particular time range and does not align the glucose monitoring traces with regard to a reference trace segment that corresponds to a curve characteristic of the glucose monitoring traces, and that Steiger is entirely dependent on using time indexed data, and cites several sections of Steiger that involve using events that are associated with time (Applicant’s remarks at pg. 13, para. 2 to pg. 14, para. 1). Applicant remarks that in para. [0079]-[0081] Steiger discloses “the one or more processors…can be configured to receive input in time units with respect to the meal time”, para. [0081] discloses that “event analysis window 200 can comprise one or more controls for specifying a range of actual times during which the reference time 240 occurs….The selected range of actual times can be indicative of the time of day that the event of the desired analysis occurs. For example the biomarker data 70 can be indexed according to a time that overlaps with the selected range of actual times” (Applicant’s remarks at pg. 13, para. 3). Applicant further remarks that para. [00102] of Steiger discloses “the monitoring time period can be normalized and aligned with the reference time by using the event time as a point of reference” and “any event that corresponds to an event time can be utilized…” (Applicant’s remarks at pg. 14, para. 1).
This argument is not persuasive. Steiger et al. does show selecting a particular time range and then determining the event instances (e.g. hypoglycemia) within said time range, such that the analyzed glucose data is time indexed ([0098]; [00119]; FIG. 5, e.g. Range: 3 Days). However, determining the event instances (e.g. the reference trace segment) for each glucose monitoring trace within a specific time range does not preclude that the reference trace segment is determined based on a curve characteristic of the glucose monitoring trace (e.g. a hypoglycemic event with a glucose value of 50 mg/dl, as shown by Steiger et al.). For example, claims 24-25 of the present invention, which depend from independent claim 1, involve determining a predefined time range and limiting the selecting of the reference trace segment within that time range, which would also require time index data to determine which glucose values fall within the time range of 
Further regarding paragraphs [0079]-[0081] of Steiger regarding “meal time”, while Steiger disclose an embodiment where the event is “meal time”, which is selected based on the time of a meal (see para. [00103]), rather than a characteristic of the curve, this embodiment is not used in the above rejection. Steiger shows other embodiments of the events, which include hypoglycemia (para. [0040] and [0096]) which is used in the above rejection. As discussed above, hypoglycemia events are selected based on a glucose value of 50 mg/dl (FIG. 12), which are selected based on a curve characteristic (e.g. a particular glucose value) and not the time the hypoglycemia event occurred, even though the events are time-indexed.


Applicant further remarks that even if Stieger does realize that certain events may correspond to local minimums/maximums, this does not suggest aligning the glucose monitoring traces according to such local minimums/maximums when Steiger explicitly teaches time indexing the data and associating a particular event with a time (Applicant’s remarks at pg. 14, para. 2-3).
This argument is not persuasive. As discussed above, determining the event instances (e.g. the reference trace segment) for each glucose monitoring trace within a specific time range does not preclude that the reference trace segment is determined based on a curve characteristic of the glucose monitoring trace (e.g. a hypoglycemic event with a glucose value of 50 mg/dl, as shown by Steiger et al.). Steiger et al. discloses determining hypoglycemic events associated with a 50 mg/dl glucose level of the glucose curve (i.e. a curve characteristic), and aligning the glucose monitoring traces on this hypoglycemic event (FIG. 12, e.g. Criteria 1 = Hypo, curves are aligned at 50 mg/dl event).

Claim Rejections - 35 USC § 103
The rejection of claims 7 and 14 under 35 U.S.C. 103 as being unpatentable over Steiger et al (WO 2014/037365 A1; Pub. Date 13 March 2014; cited in IDS) in view of Matthaei (Assessing the value of the Ambulatory Glucose Profile in clinical practice, 2014, The British Journal of Diabetes and Vascular Disease, 14(4), pg. 148-152) in the Office action mailed 27 Aug. 2021 has been withdrawn in view of the cancellation of these claims received 10 Nov. 2021.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is 
Claims 1-6, 8-13, 15-18, 21-22, and 24-27 are rejected under 35 U.S.C. 103 as being unpatentable over Steiger et al (WO 2014/037365 A1; Pub. Date 13 March 2014; cited in IDS; previously cited) in view of Matthaei (Assessing the value of the Ambulatory Glucose Profile in clinical practice, 2014, The British Journal of Diabetes and Vascular Disease, 14(4), pg. 148-152; previously cited). Any newly recited portion herein is necessitated by claim amendment. 
Regarding claim 1,  Steiger et al. shows a method ([0001]) comprising the following steps;
Steiger et al. shows presenting, by processors (i.e. a data processing device) a graphical window on a display coupled to the processors, wherein the graphical window includes a time abscissa axis that defines time units and a glucose ordinate axis that defines glucose units ([0007]).
Steiger et al. shows receiving a plurality of blood (i.e. bodily fluid) glucose values associated with a monitoring time period ([0007]), which indicate the blood glucose level of a bodily fluid (e.g. blood) of a person ([0033];[0044]).
Steiger et al. shows segmenting a plurality of glucose values into a plurality of glucose monitoring traces indicative of a blood glucose value associated with a monitoring time period ([0007]).
Steiger et al. shows selecting (i.e. defining) an event type associated with a plurality of event instances, including a hypoglycemic event associated with a 50 mg/dl glucose value (i.e. a characteristic point that corresponds to a curve characteristic), wherein the event instances comprises a point on each of the glucose monitoring traces (i.e. a reference trace segment on each glucose monitoring trace) ([0040]; FIG. 12-13, e.g. see Hypoglycemic event associated with 50 mg/dl glucose value on each segment). Furthermore, given the reference trace segment can be a single point corresponding to a curve characteristic, and the characteristic point is on the reference trace segment, the reference trace segment can be the same point on the segment as 
Steiger et al. shows defining a range of times (i.e. a trace range) from which the event instances are determined from in the plurality of glucose monitoring traces ([0080]-[0081]; [00117]; Figure 7).
Steiger et al. shows determining the event instances (i.e. the reference trace segments) on each of the glucose monitoring traces within the defined range of times ([00117], e.g. for each event class the number of event instances within the range of dates is determined).
Steiger et al. shows plotting the plurality of glucose monitoring traces within the graphical window (FIG. 10, 12-13), wherein the glucose monitoring traces are scaled according to the time axis (x-axis) and glucose axis (y-axis) ([0007]), and the segments (i.e. the reference trace segments) are plotted and aligned with the reference trace segment ([0009];[00102];[0119]; FIG. 12, e.g. segments are aligned to a hypoglycemic event).
Regarding claim 2, Steiger et al. shows defining a reference time along the time abscissa axis and aligning the time segment coincident with the event instances (i.e. the reference trace segment) with the reference time ([0007], lines 2-12).
Regarding claims 3 and 10, Steiger et al. shows identifying a glucose value that corresponds to the reference time (i.e. a reference glucose value), wherein the glucose monitoring traces (#252) are aligned with respect to the glucose value that corresponds to the reference time (FIG. 9; [00102]).
Regarding claims 5 and 12, Steiger et al. shows the blood glucose value can be continuous blood glucose values ([0070];[00101]).
Regarding claims 6 and 13
Regarding claims 8 and 17, Steiger et al. shows defining the event type (i.e. the reference trace segment) in response to a user input received through event type control, which is by a user input device (e.g. a mouse) connected to the data processing device (FIG. 2, collection device #24 coupled to computers #18 and #25; FIG. 4, event type control 202 dropdown; [0052];[0073]).
Regarding claims 9 and 18, Steiger et al. shows that each event instance (i.e. reference trace segment) can be associated with different event times (i.e. sample times) within the range of dates [00118], which shows that two or more of the traces can have an event instance (i.e. reference trace segment) assigned to a different event time (i.e. sample time).
Regarding claim 15, Steiger et al. shows determining the time range (i.e. trace range) selection from a date range control parameter [00117]; FIG. 4 # date range control #242).
Regarding claim 16, Steiger et al. shows the selection parameter can be a range of dates (i.e. a day) ([00117];[0099]).
Regarding claim 21, Steiger et al. shows selecting an event type associated with a plurality of event instances (i.e. the reference trace segment) which is a portion of the collected data, which are then associated with an event time ([0095]; Claim 1), which shows the event instances are selected without referencing the time axis.
Regarding claim 22, Steiger et al. shows designating the time range (i.e. trace range) in response to user input received through date range control which is by a collection device (i.e. input device) connected to the data processing device (FIG. 2, collection device #24 coupled to computers #18 and #25; FIG. 4, date range control #242 dropdown; [0052];[0099]).
Regarding claim 24, Steiger et al. shows the step of designating the time range (i.e. trace range) comprises setting a time range and taking the subset of data that occur within that time range (i.e. a limited part of at least one of the plurality of glucose monitoring traces corresponding to a predefined time range) ([0098]; [00119]; FIG. 5, e.g. Range: 3 Days), and then providing the event instances that are available for an event class within the subset of data within the time range (i.e. 
Regarding claim 25, Steiger et al. shows designating the trace range is in response to a user input ([0052];[0099], and involves designating a limited part of the glucose monitoring traces using a user input device (FIG. 2, collection device #24) as the time range in which the reference trace segment is determined ([00119]; FIG. 5, e.g. Range: 3 Days).
Regarding claim 27, Steiger et al. shows the step of determining the reference trace segment involves analyzing (i.e. searching) the biomarker data to determine the number of event instances ([00117]). Steiger et al. further shows after an event type associated with a plurality of event instances (i.e. the reference trace segment) is selected,  the event instances are then associated with an event time ([0095]; Claim 1), which shows the event instances are selected without referencing the time axis. For example, Steiger et al. shows the event instances can include hypoglycemia, which corresponds to a glucose level of 50 mg/dl (Figure 13), such that events of hypoglycemia are determined without referencing the time axis (i.e. points with a glucose level of 50 mg/dl are determined).

Steiger et al. does not show the following limitations:
Regarding claims 1 and 26
Regarding claims 4 and 11, Steiger et al. does not explicitly show selecting with the data processing device the reference trace segment from the following group of curve characteristics: a local minimum trace segment indicating a local minimum glucose value segment; a local maximum trace segment indicating a local maximum glucose value segment; an absolute minimum trace segment indicating an absolute minimum glucose value segment; an absolute minimum trace segment indicating an absolute minimum glucose value segment; and an inflection trace point, as recited in claims 4 and 11. 
However, Steiger et al. suggests determining a reference segment corresponding to a curve characteristic, including a local minimum or local maximum glucose value segment by showing the selection of the event is based on exercise, hypoglycemia, hyperglycemia, a change in blood glucose level, consumption of food, or other occurrences that influence biomarkers (i.e. influence the glucose values) ([0040];[0103]; FIG. 11). Steiger et al. furthers shows hypoglycemia corresponds to a local or maximum minimum (FIG. 13B), that meal consumption corresponds with local minimums and maximums (FIG. 5, 9). 
Regarding claim 1, Matthaei discloses a method for analyzing ambulatory glucose profiles (Abstract), which includes determining an ambulatory glucose profile from glucose monitoring data, which involves plotting overlaid segments of glucose-monitoring values (Figure 1), and analyzing the profile of glucose data to inform subsequent treatment decision, including whether it is safe to increase an insulin dose (i.e. making a decision concerning administration of a dosage of insulin based on reviewing glucose monitoring traces) (Abstract; pg. 150, col. 2, para. 2-3). Mathaei further shows several different diabetes therapies that can be prescribed to patients, including a pump (Table 1).
It would have been prima facie obvious to one of ordinary skill in the art, to have modified the method made obvious by Steiger et al., to have made a decision concerning a dosage of insulin to the person based on a review of the plurality of glucose monitoring traces plotted within the graphical window and administering the dosage to the person, as shown by Matthaei (Abstract; 
It would have been further prima facie obvious to one of ordinary skill in the art, to have modified the decision concerning administering a dosage of insulin of Matthaei, to have determined whether the administration is using an ambulatory infusion pump or an insulin, given, Steiger et al. shows that diabetes therapies can include an ambulatory insulin pump or insulin pen ([0071]). The motivation would have been combining the prior art elements of making a decision concerning increasing a dose of insulin, as shown by Matthaei (pg. 150, col. 2, para. 2-3), and an ambulatory insulin pump or insulin pen, as shown by Steiger et al., to have obtain the predictable result of using the known ambulatory insulin pump or insulin pen for increasing the dose of insulin, given once the decision to increase a dose of insulin has been made, any method known in the art for increasing said dosage could be used (i.e. the function of the ambulatory insulin pump or insulin pump is independent to the dosage decision). 
It would have been further prima facie obvious to one of ordinary skill in the art to have modified the method shown by Steiger et al. to select the event instances (i.e. the reference trace segment) from the group of a local minimum or local maximum glucose value segment, because Steiger et al. already shows electing the event instances according to hypoglycemic events, hyperglycemic events, and meal consumption, and that these events correspond to local minimums and/or maximums ([0040];[0103]; FIG. 5; FIG. 9; FIG. 11; FIG. 13B). The motivation would have been the simple substitution of one known element (e.g. hypoglycemia/hyperglycemia/meal events), for another (i.e. local minimum/maximum glucose values) to obtain the predictable result of selecting reference trace segments based on a local minimum or maximum glucose value, given prima facie obvious.

Claims 28 is rejected under 35 U.S.C. 103 as being unpatentable over Steiger et al. in view of Matthaei, as applied to claim 1 above, and further in view of Rodbard (Continuous Glucose Monitoring: A Review of Successes, Challenges, and Opportunities, 2016, Diabetes Technology & Therapeutics, 18(2), pg. S2-3 to S2-13; Pub. Date: 18 Feb. 2016; newly cited). This rejection is newly recited and necessitated by claim amendment. 
Regarding claim 28, Steiger et al. discloses the plurality of glucose monitoring traces can be used to identify a possible future hypoglycemia ([0064]). 
Regarding claim 28, Steiger et al. in view of Matthaei, as applied to claim 1 above, does not show the decision concerning a dosage of insulin is based, at least in part, on the identification of possible future hypoglycemia. However, this limitation was known in the art, before the effective filing date of the claimed invention, as shown by Rodbard.
Regarding claim 28, Rodbard overviews the state of continuous glucose monitoring (GGM), and discloses that insulin infusion can be temporarily suspended in response to predicted hypoglycemic episodes (Abstract; pg. S2-4, col. 1, para. 1 and col. 2, para. 3; Table 2), which shows a decision concerning a dosage of insulin (i.e. stopping the dosage) is made based on a possible future (i.e. predicted) hypoglycemia. Rodbard further discloses that the use of continuous glucose monitoring in conjunction with an insulin pump is expected to dramatically enhance the clinical utility and utilization of CGM (Abstract).
It would have been prima facie obvious, to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the method made obvious by Steiger et al. in view of Matthaei, as applied to claim 1 above, to have made the decision concerning a dosage of insulin based on a predicted hypoglycemic event, as shown by Rodbard (Abstract; pg. S2-4, col. 1, para. 1 and col. 2, para. 3; Table 2). One of ordinary skill in the art would have been motivated prima facie obvious.

Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Steiger et al (WO 2014/037365 A1; Pub. Date 13 March 2014; cited in IDS; previously cited) in view of Rodbard (Continuous Glucose Monitoring: A Review of Successes, Challenges, and Opportunities, 2016, Diabetes Technology & Therapeutics, 18(2), pg. S2-3 to S2-13; Pub. Date: 18 Feb. 2016; newly cited). This rejection is newly recited and necessitated by claim amendment. 
Regarding claim 29, Steiger et al. shows a system comprising a processor coupled to a display device (FIG. 2, patent computer #18, display #82; [0053]) and non-transitory computer-readable medium ([0008]) for analyzing blood glucose data comprising the following steps;
Steiger et al. shows presenting, by processors (i.e. a data processing device) a graphical window on a display coupled to the processors, wherein the graphical window includes a time abscissa axis that defines time units and a glucose ordinate axis that defines glucose units ([0007]).
Steiger et al. shows receiving a plurality of blood (i.e. bodily fluid) glucose values associated with a monitoring time period ([0007]), which indicate the blood glucose level of a bodily fluid (e.g. blood) of a person ([0033];[0044]).
Steiger et al. shows segmenting a plurality of glucose values into a plurality of glucose monitoring traces indicative of a blood glucose value associated with a monitoring time period ([0007]).
Steiger et al. shows selecting (i.e. defining) an event type associated with a plurality of event instances, including a hypoglycemic event associated with a 50 mg/dl glucose value (i.e. a characteristic point that corresponds to a curve characteristic), wherein the event instances comprises a point on each of the glucose monitoring traces (i.e. a reference trace segment on each glucose monitoring trace) ([0040]; FIG. 12-13, e.g. see Hypoglycemic event associated with 50 mg/dl glucose value on each segment). Furthermore, given the reference trace segment can be a single point corresponding to a curve characteristic, and the characteristic point is on the reference trace segment, the reference trace segment can be the same point on the segment as the characteristic point, as is the case with the hypoglycemic event associated with a 50 mg/dl glucose value.
Steiger et al. shows defining a range of times (i.e. a trace range) from which the event instances are determined from in the plurality of glucose monitoring traces ([0080]-[0081]; [00117]; Figure 7).
Steiger et al. shows determining the event instances (i.e. the reference trace segments) on each of the glucose monitoring traces within the defined range of times ([00117], e.g. for each event class the number of event instances within the range of dates is determined).
Steiger et al. shows plotting the plurality of glucose monitoring traces within the graphical window (FIG. 10, 12-13), wherein the glucose monitoring traces are scaled according to the time axis (x-axis) and glucose axis (y-axis) ([0007]), and the segments (i.e. the reference trace segments) are plotted and aligned with the reference trace segment, which is the characteristic point ([0009];[00102];[0119]; FIG. 12, e.g. segments are aligned to a hypoglycemic event).
Further regarding claim 29, Steiger et al. further discloses the system comprises an ambulatory infusion pump configured to administer insulin to a patient ([0060]; FIG. 3, infusion device #46 coupled to processor #102 and patient #12).
Regarding claim 29, Steiger et al. does not disclose determining a dosage of insulin as a function of the plurality of glucose monitoring traces plotted within the graphical window. However, Steiger 
Regarding claim 29, Rodbard overviews the state of continuous glucose monitoring (GGM), and discloses that insulin infusion can be temporarily suspended in response to observed hypoglycemic episodes (Abstract; pg. S2-4, col. 1, para. 1 and col. 2, para. 3; Table 2), which shows determining a dosage of insulin (i.e. a dosage of 0) based on observed continuous glucose monitoring data. Rodbard further discloses that the use of continuous glucose monitoring in conjunction with an insulin pump is expected to dramatically enhance the clinical utility and utilization of CGM (Abstract).
It would have been prima facie obvious, to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the method of Steiger et al. to have determined a dosage of insulin based continuous glucose monitoring data, as shown by Rodbard (Abstract; pg. S2-4, col. 1, para. 1 and col. 2, para. 3; Table 2). One of ordinary skill in the art would have been motivated to modify the method made obvious by Steiger et al. in view of Matthaei with the method of Rodbard in order to enhance the clinical utility and utilization of CGM, as shown by Rodbard (Abstract), given Steger et al. shows analyzing CGM data (Abstract). This modification would have had a reasonable expectation of success because Steiger et al. discloses the continuous glucose monitoring data includes observed information regarding a hypoglycemic event (FIG. 13), and further shows that diabetes therapies can include an ambulatory insulin pump coupled to the system (FIG. 3; [0071]), which could be used to administer the dosage. Therefore, the invention is prima facie obvious.

Response to Arguments
Applicant's arguments filed 10 Nov. 2021 regarding 35 U.S.C. 103 have been fully considered but they are not persuasive. 
Applicant remarks that claim 1, and claims dependent therefrom, call for defining with the data processing device a reference trace segment and a characteristic point on the reference trace segment, the reference trace segment being one or more points on the glucose monitoring traces corresponding to a curve characteristic of the glucose monitoring traces and the characteristic point corresponding to an identifiable point on the curve characteristic, and plotting the plurality of glucose monitoring traces with the glucose monitoring traces aligned with regard to the characteristic point of the reference trace segment (Applicant remarks at pg. 14, para. 4-5). Applicant further remarks, as discussed above regarding claim 19-20, Steiger utilizes time indexing, and claim 1 and claims which depend from claim 1 are patentably distinct over Steiger and Matthaei for the same reasons as claims 19 and 20 (Applicant’s remarks at pg. 14, para. 6 to pg. 15, para. 1).
This argument is not persuasive for the same reasons discussed above regarding claims 19-20.

Allowable Subject Matter
Claim 23 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Claim 23 is not directed to an abstract idea because independent claim 1, from which claim 23 depends recites “…making a decision concerning a dosage of insulin to the person based upon a review of the plurality of glucose monitoring traces plotted within the graphical window and administering the dosage to the person”, which integrates the recited judicial exception into the practical application of effecting a particular treatment by utilizing the plotted glucose monitoring .

Conclusion
Claim 23 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 30 is free of the art.
Claim 30 recites “…wherein the characteristic point is an inflection point…”, such that the claim requires defining an inflection point on the reference trace segment and then aligning the glucose monitoring traces with regard to the inflection point. Therefore, claim 30 is free of the art for the same reasons discussed regarding claim 23 in the Office action mailed 27 Aug. 2021, which also requires that the reference trace segment is an inflection point.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAITLYN L MINCHELLA whose telephone number is (571)272-6485.  The examiner can normally be reached on 7:00 - 4:00 M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz Skowronek can be reached on (571) 272-9047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/K.L.M./Examiner, Art Unit 1631                                                                                                                                                                                                        
/OLIVIA M. WISE/Primary Examiner, Art Unit 1631